Citation Nr: 1816350	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  05-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In October 2005, the Veteran testified at a hearing before the undersigned VLJ via videoconference.  A transcript of that hearing is of record.

The Board denied the claim in April 2007.  In March 2012, United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the claim for further adjudication consistent with its decision.

In August 2012, the Board remanded the issue for further development.  The remand required the RO to take appropriate steps to request any additional corroborating service records and to afford the Veteran a new VA psychiatric examination before a board of psychiatrists or psychologists.  In compliance with the remand directives, a new VA examination with medical opinion was obtained.  A search was also performed for service records that may corroborate the Veteran's contentions.  The directives having been substantially complied with, and the matter is again before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Board has recharacterized the appeal as encompassing the issue on the title page.




FINDINGS OF FACT

1.  An acquired psychiatric disability, to include PTSD was not manifest in service.  An acquired psychiatric disability, to include PTSD is not attributable to service.

2.  The Veteran does not have PTSD.

3.  The post service psychiatric disorder is unrelated to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f); see also 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).  

Effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304 (f)(3).  The amendment provides that, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(5).  Mengassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Court held that a medical opinion based on a post-service examination of a veteran can be used to establish the occurrence of a stressful event; however, the Board may consider and weigh this evidence in the context of the entire record. Menegassi v. Shinseki, 638 F.3d 1379, 1381-83 (Fed. Cir. 2011).


III.  History

The Veteran's February 1969 separation examination disclosed a clinically normal psychiatric evaluation.  In a contemporaneous Report of Medical History, the Veteran denied nervous trouble of any sort, excessive drinking habit, depression or excessive worry, and any drug or narcotic habit.  He endorsed frequent trouble sleeping, asthma, and shortness of breath.  A notation on his Report of Medical History shows separation for asthma.  

A VA treatment record from April 2003 noted an Axis I impression of PTSD provisional.  The Veteran reported MST in subsequent VA treatment records, which are substantially the same from this period.  

An August 2003 letter from the Veteran's mother shows that he came home a different man.  He was sick and slept for three weeks, only waking to eat a little.  He started drinking alcohol excessively and became an angry man.  She reported that he did not drink before service.  The Veteran confided in her late husband that he had been sodomized.

In an August 2003 PTSD questionnaire, the Veteran stated that while he was awaiting separation, he was assigned to work under Sergeant V.R.  One night, Sgt. V. R. invited him over to his house, got him drunk, and then sexually assaulted him.  He stated he did not report the incident because the Sergeant threatened to kill him.  

VA outpatient treatment records from October 22 and 27, 2003 note that the Veteran sought treatment for suicidal thoughts due to depression.  He reported he had started drinking heavily a week and a half before.  He reported nightmares.  An Axis I impression of substance-induced mood disorder and alcohol dependence was entered.  It was recommended that he be hospitalized.  

VA treatment records from September 2003 note an impression in Axis I of alcohol dependence and nicotine dependence.  

Additional VA Mental Health Department (MDH) treatment records from October 2003 show that the Veteran reported heavy drinking and suicidal ideation.  He also reported being sodomized at the age of 19 by his Sergeant.  He denied any prior psychiatric history.  The physician noted that the Veteran reported PTSD and a follow-up after alcohol detoxification was recommended.  An Axis I diagnosis of substance induced mood disorder, depression not otherwise specified, alcohol dependence, and current intoxication, was entered.  His primary psychiatric presentation was that he was at the end of his rope and was afraid that he would kill himself, though he did not know how.

A discharge summary from the MDH inpatient treatment dated on October 28, 2003 notes a diagnosis under Axis I of substance induced mood disorder, depression not otherwise specified, alcohol dependence, and current intoxication.  The report noted that at admission, the Veteran was feeling increasingly depressed and hopeless, had difficulty sleeping with nightmares, poor appetite, and had decreased energy and concentration.  It was noted that during the inpatient treatment his mood stabilized, he slept well, and desired to have regular meals.  He was interactive, pleasant, participated in groups/activities, and was generally compliant with treatment plans.  

Additional VA treatment records from this period are substantially the same, and show ongoing treatment and impressions of substance induced mood disorder, alcohol dependence, and intoxication.  

The Veteran was afforded a VA PTSD examination in October 2003.  The Veteran reported that the assault occurred in February 1969 during the Veteran's fifth week in advanced infantry training.  He recalled that he was drinking alcohol with the Master Sergeant who then sodomized him.  Shortly thereafter, the Veteran reportedly began to suffer symptoms of panic lasting one hour to several hours.  He reported that because of his high level of anxiety, he was soon discharged from the service.  He reported this to his father after discharge.  He reported suffering occasional nightmares regarding the sexual assault.  He thought about the assault on a daily basis.  He could not name triggers.  He reported avoiding crowds.  There were impressions of post-traumatic stress disorder, chronic, mild, as well as alcohol dependence.

At the October 2005 Video Conference hearing, the Veteran testified that he was sexually assaulted in service by Sergeant V.R.  He stated that while he could not remember the first name, he conducted a search for individuals with the last name V.R., and had narrowed his search down to one individual.  He stated that although he could not be sure that this was the person who sexually assaulted him in service, he was almost sure.  He further stated that he did not report the assault while in service, but did tell his father upon his discharge.  He explained that his father told him not to say anything.  However, his father did confide in the Veteran's mother and told her.  The Veteran's father passed away in 1998.

The Veteran was afforded a January 2018 VA examination by a board of VA examiners.  The board of VA examiners ultimately found that the claim is not supported by evidence, including the STRs. 

The VA examiners noted that the Veteran reported the alleged MST incident occurred on February 12th or 14th, 1969.  The VA examiners found that the Veteran began complaining of asthma symptoms and endorsing a history of asthma since childhood in January 1969, the month before the alleged MST incident occurred.  The VA examiners reported that, in fact, the Veteran admitted he began reporting these symptoms prior to the alleged MST event, and did not state he reported the symptoms in an effort to secure his military release.  Therefore, the VA examiners opined that the Veteran's assertion regarding his asthma symptoms during military service cannot be considered a potential marker of evidence that would suggest the claimed MST stressor occurred.

In addition, regarding alcohol abuse, the VA examiners found that the Veteran reported social use of alcohol prior to, during, and immediately following his military service.  The Veteran did not seek or obtain any substance abuse treatment services in the 20 years immediately following his military discharge.  During the VA examination, the Veteran denied increasing his alcohol use after the alleged MST incident.  He reported that he drank beers socially with coworkers after his military discharge.  

Regarding the letter from the Veteran's mother, the VA examiners opined that the Veteran has self-reported, both during the current examination, and to various other VA providers, that he did in fact use alcohol prior to his military service.  The VA examiners noted that there was no evidence in the record or during the current examination to indicate the Veteran increased his alcohol use and developed subsequent substance abuse problems several years later as a result of the alleged MST event.  They noted that the Veteran himself also continued to provide little additional detail concerning his claim, and the details necessary to establish a nexus to the reported in-service stressor events.

The VA examiners opined that the evidence of record alone does not indicate that the claimed in-service assault by the Sergeant occurred.  The board of VA examiners unanimously felt that the markers of evidence identified by the Veteran were not supported by his service treatment records, VA treatment records, or by the lay statement provided by the Veteran's mother.  In terms of whether the Veteran has a diagnosis of PTSD that is at least as likely as not (50 percent or greater probability) related to the claimed in-service assault by the Sergeant, the VA examiners concurred that the Veteran's current report of symptoms and clinical presentation is not consistent with a PTSD diagnosis.

The VA examiners highlighted that throughout the interview, there was an overriding presence of substance use that fueled significant social and occupational impairment for the Veteran.  The Veteran noted that this began after his service and progressed gradually over time based on peer groups he was interacting with at the time.  The Veteran's substance abuse did not occur as soon as he returned from service or as something that was due to a coping mechanism for other underlying mental health symptoms.  The VA examiners found that this history supports diagnoses in the spectrum of substance use disorders much more so than depression, anxiety, or trauma/stressor-related pathology.

The board concluded that other than symptoms of impaired sleep, the Veteran was not able to cite any other diagnostic criteria for other mental health disorders.  Only after he was asked in a concrete manner for symptoms did he then pull out a piece of paper and read off the diagnostic criteria for PTSD, but again was not able to talk about how it had affected him personally over the course of his life.  He also could not identify any current social or occupational impairment, and attributed past impairment to his substance abuse rather than affective or trauma-related pathology.  

With respect to mental health care, beyond support for his addiction, the
Veteran denied any need for care for any mental health conditions.  With respect to his addiction, he stated he is in recovery from opiate and alcohol use disorders, yet the VA examiners noted that he had active prescriptions for opiates and benzodiazepines.

The board of VA examiners concluded by opining that after a review of the record, the Veteran had received multiple psychiatric assessments by multiple licensed and credentialed psychiatrists and psychologists within the VA system for over 14 years.  They found that at no time has PTSD been diagnosed.  During their assessment, the Veteran continued to not meet criteria for this condition.

In January 2018, after a thorough review of the electronic systems by a military records specialist trained in conducting such research, it was confirmed that there were no results for any Veteran with any variation of the name L. F. V. R. as noted in the BVA hearing transcript.  The response to the request for records notes that the Veteran did not provide any additional information that could be used to locate the individual or his record per the remand directives.

IV.  Analysis

The Veteran has appealed the denial of service connection for a psychiatric disorder.  Because of differing manifestations and the claim, the analysis must be tailored to the situation.  

The Veteran contends he has PTSD related to service.  The weight of the evidence establishes that the Veteran does not have PTSD.  The weight of the evidence also establishes that there is no credible stressor.

The Veteran is competent to relate what he has been told by a professional.  He is also competent to report that he was diagnosed with depression and substance abuse, as well as provisional PTSD.  Here, there are impressions of depression as well as substance abuse/alcohol dependence after service.  The Veteran is competent to relate such facts. 

The Veteran is also competent to report his symptoms and observations of a history of experiencing trauma.  He reports that he was sodomized by a Sergeant in service.  Nevertheless, given the lack of supporting evidence, the Board finds the weight of the evidence is against a finding of an acquired psychiatric disorder to include PTSD related to service.

The Veteran had a brief period of service and was separated from service due to a void enlistment.  The STRs and the Veteran's own lay testimony show that the precipitating cause of discharge was asthma.  The Veteran has appealed the denial of service connection for PTSD, reporting that he was sexually assaulted by a Sergeant during service.  However, there is no direct or indirect contemporaneous evidence of such assault.  The Veteran has reported that he did not report the attack (except to his father who is deceased).  During service or shortly thereafter, he did not seek counseling or other form of treatment or examination.  There were no unexplained changes in performance and he did not request a change in MOS or duty assignment based upon MST.  The Board finds that the most probative evidence is the STRs.  The STRs disclosed a clinically normal psychiatric condition upon discharge.   The Veteran denied nervous trouble of any sort, excessive drinking habit, and depression or excessive worry.  He denied alcohol or substance abuse during service, but noted a long history of abuse after service.  He did endorse asthma and shortness of breath, including as his reason for discharge.


PTSD

Here, the Veteran reports that he was the victim of an assault during service.  Regulations regarding MST are very specific:

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(5).

The Court has held that a medical opinion based on a post-service examination of a veteran can be used to establish the occurrence of a stressful event; however, the Board may consider and weigh this evidence in the context of the entire record. Menegassi v. Shinseki, 638 F.3d 1379, 1381-83 (Fed. Cir. 2011).  Here, there is after the fact lay evidence of a potential stressor.  These consist of statements from the Veteran to his father and then related to the Veteran's mother.  However, although VA may consider after the fact statements, the VA examiners have rejected the lay evidence and more importantly have determined that the Veteran does not have PTSD.  Here, there were no in-service markers, the lay evidence was not accepted by the examiners and the Veteran does not have PTSD.  Nothing in Menegassi requires VA to accept that the stressor happened (although it may) or establish a diagnosis of PTSD when none exists.

More specifically, the regulation provides alternate means for confirmation of a stressor.  However, as with all PTSD cases, there must be medical evidence identifying the condition.  Here, PTSD has not been diagnosed.   Any impressions in the VA treatment records of PTSD were only provisional or based upon the Veteran's own lay reporting.  There is little probative evidence indicating that the Veteran exhibited unusual behavioral changes during his period of service, or after the date of the claimed assault, which could constitute credible supporting evidence that the claimed in-service stressors occurred.   As the January 2018 VA examiner explained, "multiple licensed and credentialed psychiatrists and psychologists within the VA system for over 14 years and at no time has the diagnosis of Posttraumatic Stress Disorder been established.  During assessment today, the Veteran continues to not meet criteria for this condition."  The VA examiners opined that, "[i]n terms of whether the Veteran has a diagnosis of PTSD that is at least as likely as not related to the claimed in-service assault by the Sergeant, the current Board of examiners concurs that the Veteran's current report of symptoms and clinical presentation is not consistent with a PTSD diagnosis."  The Board notes that although there were impressions of mild PTSD at the initial PTSD examination in October 2003, these were based upon the Veteran's own lay reporting regarding the onset of his symptoms in service.  The Veteran's lay reports are inconsistent with the contemporaneous STRs, to which the Board assigns greater probative weight.  Consequently, in absence of a supportable finding of PTSD, the appeal must be denied.


Depression 

The medical evidence establishes that a depressive disorder was not identified in service.  It was only identified during the post service years.  The January 2018 VA examiners linked the post-service diagnoses to post-service events, including substance abuse and post-service difficulties of a personal nature.  The Board assigns their opinion significant probative weight.  The VA examiners determined that it was not possible to form a nexus to service.  The VA examiners further commented that the most probable causes were specific post service events.  The VA examiners found that throughout the interview, there was an overriding presence of substance use that fueled significant social and occupational impairment for the Veteran.  The Veteran noted that this began after his service and progressed gradually over time based on peer groups he was interacting with at the time.  The VA examiners opined that the Veteran's substance abuse did not occur as soon as he returned from service or as something that was due to a coping mechanism for other underlying mental health symptoms.  The VA examiners concluded that this history supports diagnoses in the spectrum of substance use disorders, much more so than depression, anxiety, or trauma/stressor-related pathology.  The Board assigns significant probative weight to the January 2018 VA examination.

In regard to all the potential diagnoses and date of onset, the Board has considered the statement from the Veteran's mother as well as the Veteran's lay testimony.  Her report of what she was told by her husband is many decades removed from the alleged in service event.  The Board therefore assigns it less probative weight than the contemporary evidence of record, including the STRs.  She did report that he came home changed and started to use alcohol; however, her reports are vague as to when these events occurred.  She is competent to testify as to such observable signs regarding her son.  However, the statements do not establish a stressor, MST or the existence of an acquired psychiatric disorder rather than substance abuse disorder.  The most probative evidence establishes that there was a remote post-service onset of a psychiatric disorder unrelated to in-service events.  Consequently, service connection is not warranted.


General Comment

Here, the most probative evidence establishes that there was a remote post service onset of a psychiatric disorder, and that such manifestations are unrelated to in-service events.  There was no PTSD or credible evidence of a stressor in service.  The post service diagnosis of depression is unrelated to the in-service events, to include the claimed stressor and claimed in-service anxiety and depression.  The Board has attempted to obtain additional information concerning the individual identified by the Veteran, but confirmed there were no results with any variation of the name provided by the Veteran.  This means that despite VA's best efforts, there has been no verification that such named individual was in the same unit as the Veteran.  Given the lack of supporting evidence, the Board finds the weight of the evidence is against a finding of PTSD related to service.  In reaching this conclusion, the Board has specifically considered Mengassi.  Consequently, entitlement to service connection is not warranted.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


